Citation Nr: 0916580	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-17 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for status-post 
enterectomy with a duodenal ulcer and hiatal hernia, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
postoperative left inguinal hernia.

3.  Entitlement to service connection for left foot toenail 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In an August 2004 rating decision, the RO denied entitlement 
to increased ratings for the service-connected disabilities 
listed above, as well as service connection for a stomach 
disorder.  The Veteran perfected an appeal regarding these 
three claims.

The Board, in June 2006, remanded the appeal in order to 
schedule the Veteran for a Board hearing.  In a May 2007 
document, the Veteran withdrew from appellate status the 
claim for service connection for a stomach disorder.  
Therefore, this claim is no longer before the Board.  See 
38 C.F.R. § 20.204.  In an October 2008 document, the Veteran 
withdrew his request for a Board hearing.  See 20.704(e).

In a March 2007 rating decision, the RO denied entitlement to 
service connection for left foot toenail disease.  The 
Veteran has perfected an appeal of this claim as well.

The issue of an increased rating for status-post enterectomy 
with a duodenal ulcer and hiatal hernia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
upon the merits in this decision has been obtained; the 
Veteran has been provided notice of the evidence necessary to 
substantiate these claims and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the Veteran has evidence 
pertinent to his claims that he has not submitted to VA.

2.  The Veteran's inservice surgery to repair a left inguinal 
hernia resulted in a superficial scar that is 3.5 inches in 
length; there is no evidence that the scar is painful or 
otherwise symptomatic and the Veteran has not asserted any 
symptoms are due to the scar; the only symptom of this 
disability is a "stretching sensation" upon movement.

3.  Service treatment records do not document treatment for 
left foot toenail disease; there is no competent evidence 
that attributes a current left foot toenail disease to 
service or an incident of service, to include exposure to 
"filthy" water.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a postoperative 
left inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic 
Code 7338 (2008).

2.  Left foot toenail disease was not incurred in or 
aggravated by active service, nor it is due to an incident of 
service, to include exposure to "filthy" water.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

Relevant to the claim for service connection on appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

Relevant to the claim for an increased rating, in Vasquez-
Flores v. Peake, 22 Vet. App. 37 (2008), the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In regard to the claim for service connection in appellate 
status, the Veteran was issued a November 2006 letter.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate this claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, this letter provided the Veteran 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In regard to the claim 
for service connection, the November 2006 letter was issued 
prior to the March 2007 rating decision that denied the 
claim, and thus, the notice as to this claim was timely.

In regard to the claim for an increased rating for inguinal 
hernia, the Veteran was issued multiple notification letters.  
These letters included a June 2008 letter sent pursuant to 
Vazquez-Flores.  This letter included a copy of Diagnostic 
Code 7338, located in 38 C.F.R. § 4.114, that provides rating 
criteria for an inguinal hernia.  After review of this 
letter, the Board finds that it substantially satisfies the 
heightened notification requirements in an increased rating 
claim, as set forth in Vazquez-Flores. 

The June 2008 letter was issued after the rating decision on 
appeal that denied a compensable rating for the inguinal 
hernia.  Therefore, this notice was not timely.  See 
Pelegrini, supra.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication 
of the claim, as demonstrated by August 2008 and October 2008 
supplemental statements of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for a decision, they constitute 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

The Veteran, nor his representative, have indicated any 
prejudice caused by the timing error.  See Shinseki v. 
Sanders, 556 U.S. __ (2009); see also Goodwin v. Peake, 22 
Vet. App. 128 (2008).  

The Board also finds that all necessary assistance has been 
provided to the Veteran regarding the claims adjudicated upon 
the merits in this instant decision.

Regarding the claim for service connection, the Board notes 
that the Veteran has not been provided with a VA examination 
in which an examiner addressed whether the toenail disease 
was attributable to service.

Under VA regulations, the Secretary must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, there is evidence of a current disability, but 
not competent evidence of the disability in the service 
treatment records or for decades after service.  There is no 
competent evidence that links the current disability to 
service or to any incident of service, to include exposure to 
"filthy" water.  Under these circumstances, there is no 
duty to provide another examination.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon, supra.

Regarding the increased rating claim for inguinal hernia, the 
Veteran has been provided multiple VA examinations during the 
pendency of the appeal.  The disability was last addressed in 
a May 2008 VA general examination.  Although cognizant that 
the representative has requested that the Veteran be 
scheduled for an additional VA examination and has indicated 
that there is "no current evidence suitable for rating 
purposes", the claims file contains sufficient evidence to 
indicate that there has not been recurrent hernia or other 
symptomatic residuals of the hernia and hernia surgery.  In 
these circumstances, there is no duty to provide another VA 
examination.  See 38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims adjudicated on the merits in this decision.  
Adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where service connection has already been established and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The service-connected disability at issue is a status-post 
left (unilateral) inguinal herniorrhaphy with a surgical 
scar.  The RO found that the hernia has not been recurrent. 

Diagnostic Code 7338, located in 38 C.F.R. § 4.114, provides 
ratings for inguinal hernia.  Small inguinal hernia, 
reducible, or without true hernia protrusion, is rated as 
noncompensable (0 percent).  Inguinal hernia that is not 
operated, but is remediable, is also rated as noncompensable 
(0 percent).  Postoperative recurrent inguinal hernia, 
readily reducible, well supported by truss or belt, is rated 
10 percent disabling.  Small inguinal hernia, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible, is rated 30 percent 
disabling.  Large inguinal hernia, postoperative recurrent, 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable, is rated 60 percent 
disabling.  A Note to Diagnostic Code 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  

Neither the Veteran nor his representative have made any 
contentions regarding the scar from the herniorrhaphy.  For 
reference, however, the Board will outline the relevant 
diagnostic codes for scars.  All diagnostic codes are located 
in 38 C.F.R. § 4.118.  With respect to scars, Diagnostic Code 
7801 provides ratings for scars, other than the head, face, 
or neck, that are deep or that cause limited motion.  Scars 
that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 
percent disabling.  Higher ratings are warranted for scars of 
a greater area.  Note (2) to this Diagnostic Code provides 
that a deep scar is one associated with underlying soft 
tissue damage.

Diagnostic Code Diagnostic Code 7802 provides ratings for 
scars, other than the head, face, or neck, that are 
superficial or that do not cause limited motion.  Superficial 
scars that do not cause limited motion, in an area or areas 
of 144 square inches (929 sq. cm.) or greater, are rated 10 
percent disabling.  Note (2) to this Diagnostic Code provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118. 

Recently, the rating criteria for scars were amended again.  
However, these changes apply only to applications for 
benefits received by VA on or after October 23, 2008, and, 
thus, not to this appeal.  See 73 Fed. Reg. 54,708 (2008).

Factual Background:  Increased Rating

The Veteran filed for an increase in his service-connected 
disabilities in March 2004.  The Veteran did not specifically 
list any symptoms of the inguinal hernia.  

The Veteran underwent VA examination in July 2004.  Regarding 
the inguinal hernia, the examiner wrote that the Veteran had 
a left inguinal hernia in the 1970s that had healed with 
occasional stretching sensation with certain movements.  The 
Veteran took no medications for this at the present time.  
The scar did not restrict his usual movements.  Physical 
examination revealed a well-healed left inguinal 
herniorrhaphy scar approximately 10 centimeters in the lower 
left quadrant that was well healed.  Diagnosis was left 
inguinal hernia, status post-surgical scar.

Private treatment records dated in March 2005 and June 2005 
note that the Veteran did not have an inguinal hernia.

The Veteran underwent an additional VA examination in 
September 2005.  The examiner noted review of the claims 
file.  The examiner reported that the Veteran had a left 
inguinal herniorrhaphy in 1969, without complications.  The 
Veteran stated that he had no complaints "from it."  
Physical examination revealed that there was no recurrence of 
the left inguinal hernia.  The area was asymptomatic.  There 
was a well-healed scar, 3.5 inches in length, linear, 
superficial, non-adherent.  The scar was noted to have 
"blended with the rest of the skin through the years."  
Diagnosis was "[s]tatus post inguinal herniorrhaphy, left, 
asymptomatic, non-dysfunctional."

The Veteran underwent a general VA examination in May 2008.  
The examiner noted review of the claims file.  Regarding 
employment history, the examiner noted that the Veteran had 
21 years of service followed by 20 years at the US Post 
Office.  The Veteran then worked in another position.  Last 
employment was in September 2005.  The examiner indicated 
that he was "let go" from the last company when it was 
taken over and that the Veteran had started to have seizures.

Regarding the inguinal hernia, the Veteran was documented as 
having no chronic pain "in this area."  In physical 
examination, the examiner wrote that the Veteran had 
"[n]ormal adult male genitalia without evidence of inguinal 
hernia."  The diagnosis list, however, included a diagnosis 
of inguinal hernia.

Analysis:  Increased Rating

The only complained of symptom of the postoperative left 
inguinal hernia is some "stretching sensation" with 
movement.  There is no medical evidence of recurrent hernia.  
Evidence of a recurrent hernia is part of the rating criteria 
for compensable ratings under Diagnostic Code 7338.  During 
the pendency of this appeal, the scar from the in-service 
surgery has been evaluated, but there is no evidence that it 
is symptomatic.  Further, although the Veteran has sought an 
increased rating for this disability, he has not indicated 
that there is any pain or other symptoms associated with the 
disability, other than the "stretching sensation."  Upon 
these findings, the Board finds that a compensable rating for 
this disability is not warranted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
The Veteran is retired.  The record lacks evidence that this 
disability, alone, has resulted in marked interference with 
his ability to work.  There has also been no showing by the 
Veteran that the residuals of herniorrhaphy necessitated any, 
let alone frequent, hospitalizations.  In the absence of 
requisite factors, the criteria for submission for assignment 
of an extraschedular rating for this disability pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); see also Thun v. Peake, 22 Vet. App. 111 
(2008).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for a compensable rating for postoperative left 
inguinal hernia must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

Law and Regulations:  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection

The Veteran has contended that he has a left foot toenail 
disease due to service.  Specifically, in a his July 2007 VA 
Form 9 (substantive appeal), the Veteran wrote that the 
toenail disease was attributable to wading through "filthy" 
water while in Thailand.

Service medical records do not document any treatment for the 
Veteran's toenails.  

The claims file contains post-service medical records 
documenting treatment of his feet.  In this regard, a May 
1998 VA treatment record documents that the Veteran presented 
for routine palliation; the toenails were thick and 
dystrophic.  There, however, was no signs of infection or 
cellulites.

A December 1999 VA treatment record documents, however, 
diagnosis of "onychauxic/onychomycotic nails x 10."  A 
September 2000 records indicates that the Veteran was on 
treatment for the infection since August 2000.  Additional 
treatment records document treatment for toenail infection 
but do not provide evidence regarding etiology.

Analysis:  Service Connection

The Board finds that service connection for left foot toenail 
disease is not warranted.  While there is evidence of a 
current toenail infection, there is no evidence of infection 
during any period during service.  In addition, there is no 
medical evidence that links a current left foot toenail 
disability to service or an incident of service, to include 
exposure to "filthy" water.

The Veteran has not asserted that this disability began 
during service or has continued since service, but rather 
that the disability is attributable to the exposure to 
"filthy" water in service.  The first medical evidence 
documenting toenail infection is dated more than 26 years 
after separation from service.  Without an assertion of 
continuity of symptomatology and any other evidence 
supporting such a finding of a disability beginning in 
service and continuing to present, the Board finds that 
service connection based on a finding of continuity of 
symptomatology is not warranted  See 38 C.F.R. § 3.303.

The Board is cognizant that the Veteran contends that his 
disability is attributable to an incident of service.  The 
Veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  That is, the Veteran, as a 
layperson, is not competent to provide a diagnosis of an 
infection or provide an opinion regarding causation or 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in an of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service treatment records show no treatment 
for a toenail disease, the record is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings of toenail disease until decades after 
service.  The gap of time between the alleged service 
incident and the first medical diagnosis of a disability is, 
in itself, significant and it weighs against the Veteran's 
claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).

After review of the evidence of record, therefore, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for left foot 
toenail disease must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Entitlement to a compensable rating for a postoperative left 
inguinal hernia is denied.

Service connection for left foot toenail disease is denied.


REMAND

Review of the claims file reveals that the Veteran has a 
complex medical history relevant to the issue of an increased 
rating for status-post enterectomy with a duodenal ulcer and 
hiatal hernia.  The record indicates that the Veteran has had 
periods of weight loss.  In the months following the May 2008 
VA examination, there are medical records documenting more 
than 20 pounds of weight loss within a few month period.

In this regard, the disability is currently rated under 
Diagnostic Code 7305, located in 38 U.S.C.A. § 4.114, which 
provides rating criteria for duodenal ulcer.  Mild duodenal 
ulcer, with recurring symptoms once or twice yearly, is rated 
10 percent disabling.  Moderate duodenal ulcer, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations, is rated 20 percent disabling.  
Moderately severe duodenal ulcer, less than severe but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year, is rated 40 
percent disabling.  Severe duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health, is rated 60 percent disabling.  
38 C.F.R. § 4.114. 

The disability may also be rated as a hiatal hernia under 
Diagnostic Code 7346, also located in 38 C.F.R. § 4.114.  
Diagnostic Code 7346 provides that a 30 percent rating is 
warrant when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  A 60 percent rating 
is warranted with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

Ratings under Diagnostic Codes 7305 and 7346 are not to be 
combined.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114. 

As noted above, there is an indication that there has been 
recent significant weight loss.  There is some indication 
that this weight loss is due to loss of appetite.  There are 
no recent medical records documenting whether the Veteran has 
anemia. Weight loss with anemia is part of the rating 
criteria indicative of higher ratings.  The representative 
has requested that the issue be remanded for an additional VA 
examination.  In light of these considerations, the Board 
will remand the issue for an additional VA examination.

Upon remand, the Board finds that the Veteran should be 
issued an additional VCAA notification letter.  The Veteran 
was issued a June 2008 pursuant to Vazquez-Flores.  Although 
this letter contained a copy of Diagnostic Code 7305, it did 
not provide a copy of Diagnostic Code 7346 regarding the 
rating of an hiatal hernia.  The Veteran should be issued a 
VCAA notification letter that contains both diagnostic codes.  
If the issue continues to be denied, the issued supplemental 
statement of the case should also include both diagnostic 
codes.

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims on appeal must be obtained for 
inclusion in the record.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.

The letter should: (a) inform the 
Veteran about the information and 
evidence not of record that is necessary 
to substantiate the claims for the 
benefit sought; (b) inform the Veteran 
about the information and evidence that 
VA will seek to provide; and (c) inform 
the Veteran about the information and 
evidence the Veteran is expected to 
provide.  

This letter should comply with Vazquez-
Flores.  In particular, this letter 
should include copies of Diagnostic 
Codes 7305 and 7346, located in 
38 C.F.R. § 4.114.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claim 
remaining on appeal must be obtained for 
inclusion in the record.

3. The Veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected status-post enterectomy 
with a duodenal ulcer and hiatal hernia.

The examiner should comment on the 
severity of the ulcer/hiatal hernia, 
whether there is anemia and weight loss 
as part of the disability, and the level 
of impairment of health.  The examiner 
should fully describe all symptoms 
associated with the service-connected 
disability.  

4.  Thereafter, the Veteran's claim 
remaining on appeal must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If the claim for increased rating is not 
granted to the Veteran's satisfaction, 
the Veteran and his representative must 
be provided with a supplemental statement 
of the cause.  This supplemental 
statement of he case must include a copy 
of Diagnostic Codes 7305 and 7346.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



The purposes of this remand are to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


